                                        Case 3:20-cv-04808-WHA Document 49 Filed 12/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   QUINTARA BIOSCIENCES, INC.,
                                  11                  Plaintiff,                             No. C 20-04808 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   RUIFENG BIZTECH INC., et al.,                         ORDER RE MOTION TO AMEND
                                                                                             AND VACATING HEARING
                                  14                  Defendants.

                                  15

                                  16        Quintara Biosciences, Inc., timely moves to amend its complaint to: (i) plead appropriate

                                  17   Section 17200 relief; (ii) clarify dates regarding notice provisions under the Defend Trade

                                  18   Secrets Act; (iii) add a claim for intentional interference with contractual relations; and (iv)

                                  19   salvage its fraud claim. Except for the final request, the motion is GRANTED.

                                  20        The October 16 order dismissed the Section 17200 claim for seeking damages and not

                                  21   restitution. That has been corrected and defendants point to no reason that the underlying

                                  22   conversion and duty of loyalty claims would not support restitution and injunction. The claim

                                  23   may proceed.

                                  24        The prior order also dismissed Quintara’s claim for attorney’s fees and exemplary

                                  25   damages under the DTSA against its former employees, Alex Wong, Alan Li, and Rui Shao.

                                  26   An employer must have provided written notice to its employees of the DTSA’s whistleblower

                                  27   protections before it may recover exemplary damages and attorney’s fees for their trade secret

                                  28   misappropriation. 18 U.S.C. § 1833(b). But this notice provision only applies to “to contracts
                                        Case 3:20-cv-04808-WHA Document 49 Filed 12/10/20 Page 2 of 3




                                   1   and agreements that are entered into or updated after the date of enactment of this subsection

                                   2   [May 11, 2016].” The prior complaint did not plead when the employees entered their

                                   3   operative NDAs. The new compliant does: Wong in December 2009; Shao in February 2011;

                                   4   and Li in April 2013. Each preceding the DTSA, the notice provision, by its plain language,

                                   5   does not apply. Defendants say this result is absurd, but provide no caselaw or legislative

                                   6   history to warrant deviation from the plain text. At this stage, Quintara may seek exemplary

                                   7   damages and attorney’s fees against Wong, Li, and Shao.

                                   8         Quintara also seeks to add a claim for intentional interference with contractual relations.

                                   9   On the merits, defendants contend only that the complaint fails to specify the contracts

                                  10   interfered with. But, as defendants also note, a plaintiff may “recover damages for interference

                                  11   with prospective economic advantage” where “the defendant’s conduct was ‘wrongful by some

                                  12   legal measure other than the fact of interference itself.’” Here, the complaint alleges
Northern District of California
 United States District Court




                                  13   defendant’s interference with Quintara’s sales upon defendants’ conversion, disloyalty, and

                                  14   misappropriation. Ixchel Pharma, LLC v. Biogen, Inc., 9 Cal. 5th 1130, 1142, 470 P.3d 571

                                  15   (2020). Defendants also claim undue delay, but cite no prejudice. This is Quintara’s first

                                  16   amendment, as of right. The claim may proceed.

                                  17         Quintara’s fraud claim still fails. The complaint again alleges that defendant Gangyou

                                  18   Wang induced Quintara to enter a series of arrangements which he represented as necessary for

                                  19   a visa application, but which, in fact, enabled his later takeover of the business. In fraud “[a]

                                  20   plaintiff’s reliance on a defendant’s misrepresentation must be justifiable in light of plaintiff’s

                                  21   own intelligence and information.” The October 16 order found Quintara’s reliance on Wang’s

                                  22   representations unjustified. In aiding Wang in a plot which it suspected to be an illicit

                                  23   deception of the United States government, Quintara willfully ignored the warnings that Wang

                                  24   had also misled Quintara (Dkt. No. 28) (quotations omitted)

                                  25         The amended complaint confirms this conclusion. It admits that Quintara was larger and

                                  26   more sophisticated than the prior order understood, that Quintara knew that Wang’s visa

                                  27   application fell apart under minimal investigation by immigration officials in 2017, and

                                  28   confirmed that Quintara never consulted counsel throughout. So, again: Quintara, a
                                                                                        2
                                        Case 3:20-cv-04808-WHA Document 49 Filed 12/10/20 Page 3 of 3




                                   1   “sophisticated” technology startup, with thirty-six employees and a three-million dollar

                                   2   payroll, took an unwritten one-million dollar loan with significant strings attached from a new

                                   3   business partner in 2013, entered an illusory joint-ownership collaboration agreement shortly

                                   4   thereafter, and in 2017 agreed to a lease name swap. Each of these, Quintara suspected to be

                                   5   illicit, knew to be aimed at misleading United States immigration officials, and knew those

                                   6   officials reached the same conclusion in 2017. Yet, Quintara never consulted counsel until

                                   7   after Wang sprung his trap to take over the business in 2020. A multi-million dollar

                                   8   technology company that proceeds through seven years of expansion, business deals, corporate

                                   9   and employee tax filings, along with unwritten million dollar loans, illusory collaboration

                                  10   agreements, and suspect real estate deals without consulting counsel has deliberately buried its

                                  11   head in the sand (Dkt. No. 34-1 at ¶¶ 17, 21, 31, 32, 42, 76).

                                  12        The amended complaint argues that Quintara’s founders’ cultural background justified
Northern District of California
 United States District Court




                                  13   their reliance on Wang’s statements to them. This twice misses the mark. The knowledge of

                                  14   Wang’s misrepresentations to the government gave Quintara reason to investigate Wang’s

                                  15   representations to itself. Moreover, Quintara’s individual founders are not our plaintiffs. Our

                                  16   plaintiff here, and the party whose reliance must be justified, is Quintara, the multimillion-

                                  17   dollar technology company operating under California law.

                                  18        The motion is GRANTED IN PART. Quintara’s fraud claim still fails. But its claims for

                                  19   exemplary damages and attorney’s fees for trade secret misappropriation against Wong, Li, and

                                  20   Shao, for restitution and injunction under Section 17200, and for intentional interference with
                                                                                           complaint
                                  21   contractual relations may proceed. The amended answer is due DECEMBER 22. The December

                                  22   17 hearing is VACATED.

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: December 8, 2020.

                                  26

                                  27
                                                                                               WILLIAM ALSUP
                                  28                                                           UNITED STATES DISTRICT JUDGE
                                                                                       3
